Name: Commission Regulation (EEC) No 657/82 of 19 March 1982 amending for the fourth time Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31982R0657Commission Regulation (EEC) No 657/82 of 19 March 1982 amending for the fourth time Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector Official Journal L 077 , 23/03/1982 P. 0005 - 0006 Spanish special edition: Chapter 03 Volume 24 P. 0237 Portuguese special edition Chapter 03 Volume 24 P. 0237 *****COMMISSION REGULATION (EEC) No 657/82 of 19 March 1982 amending for the fourth time Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by the Act of Accession of Greece, and in particular Articles 13 (3) and 17 (4) thereof, Whereas Commission Regulation (EEC) No 2730/81 (2), as last amended by Regulation (EEC) No 384/82 (3), established a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector; Whereas in the light of the most recent information available to the Commission on the trade practices followed by the importing countries concerned and the official nature of the agencies in question this Regulations should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 2730/81 is amended as follows: The list of issuing organizations should be completed by addition of the following organizations, insertion being made in the alphabetical order of the importing country: 1.2 // Importing country // Issuing organization // Korea // OSROK (Office of Supply) 48-26 Ineuitong Tongtaemoon - Ku Seoul, Korea // Syria // The Homs Company for Dairy Products PO Box 406 Hama Street, Homs (which is the same company as The Industrial Company for Refrigeration & Dairy Products PO Box 406, Hama Street, Homs) General Organization for Comsumption Mouawiya Street, Harika PO Box 2552 Damascus, Syria AL CHARK Company for Food Products Aien el Telle PO Box 773 Alep, Syria // Taiwan // Central Trust of China Procurement Department 49 1981, p. 25. (3) OJ No L 48, 20. 2. 1982, p. 24. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 1982. For the Commission Poul DALSAGER Member of the Commission Wu Chang Street, Sec 1 Taipei 100 Republic of China (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 272, 26. 9.